 


110 HR 2221 IH: Uniting American Families Act of 2007
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2221 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Nadler (for himself, Mr. Conyers, Mr. Berman, Mr. Delahunt, Mr. Wexler, Ms. Linda T. Sánchez of California, Mr. Gutierrez, Mr. Weiner, Mr. Schiff, Ms. Baldwin, Ms. Wasserman Schultz, Mr. Ellison, Mr. Grijalva, Mrs. Davis of California, Mr. George Miller of California, Mr. Doyle, Ms. Schakowsky, Mr. McGovern, Ms. Lee, Mr. McDermott, Mr. Crowley, Ms. Hirono, Ms. Berkley, Ms. Matsui, Mr. Moran of Virginia, Mr. Farr, Mr. Fattah, Mrs. Capps, Ms. Clarke, Mr. Abercrombie, Mr. McNulty, Mr. Langevin, Ms. Norton, Mr. Lantos, Mr. Waxman, Mr. Clay, Mr. Jackson of Illinois, Mr. Allen, Mr. Capuano, Mrs. Maloney of New York, Mr. Filner, Mr. Pallone, Mr. Honda, Mr. Olver, Mr. Engel, Ms. Woolsey, Ms. DeGette, Mr. Lewis of Georgia, Mr. Wu, Mr. Ackerman, Mr. Kucinich, Mr. Tierney, Mr. Inslee, Ms. Eshoo, Mr. Meehan, Mr. Frank of Massachusetts, Mrs. Napolitano, Mr. Rothman, Mr. Neal of Massachusetts, Mr. Stark, Mr. Serrano, Mr. Shays, Mr. Cummings, Ms. Solis, Mr. Becerra, Mr. Kennedy, Mr. Hinchey, Mr. Payne, and Mr. Markey) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend the Immigration and Nationality Act to eliminate discrimination in the immigration laws by permitting permanent partners of United States citizens and lawful permanent residents to obtain lawful permanent resident status in the same manner as spouses of citizens and lawful permanent residents and to penalize immigration fraud in connection with permanent partnerships. 
 
 
1.Short title; amendments to Immigration and Nationality Act; table of contents 
(a)Short titleThis Act may be cited as the Uniting American Families Act of 2007.  
(b)Amendments to Immigration and Nationality ActExcept as otherwise specifically provided whenever in this Act, an amendment or repeal is expressed as the amendment or repeal of a section or other provision, the reference shall be considered to be made to that section or provision in the Immigration and Nationality Act. 
(c)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; amendments to Immigration and Nationality Act; table of contents. 
Sec. 2. Definitions of permanent partner and permanent partnership. 
Sec. 3. Worldwide level of immigration. 
Sec. 4. Numerical limitations on individual foreign states. 
Sec. 5. Allocation of immigrant visas. 
Sec. 6. Procedure for granting immigrant status. 
Sec. 7. Annual admission of refugees and admission of emergency situation refugees. 
Sec. 8. Asylum. 
Sec. 9. Adjustment of status of refugees. 
Sec. 10. Inadmissible aliens. 
Sec. 11. Nonimmigrant status for permanent partners awaiting the availability of an immigrant visa. 
Sec. 12. Conditional permanent resident status for certain alien spouses, permanent partners, and sons and daughters. 
Sec. 13. Conditional permanent resident status for certain alien entrepreneurs, spouses, permanent partners, and children. 
Sec. 14. Deportable aliens. 
Sec. 15. Removal proceedings. 
Sec. 16. Cancellation of removal; adjustment of status. 
Sec. 17. Adjustment of status of nonimmigrant to that of person admitted for permanent residence. 
Sec. 18. Application of criminal penalties to for misrepresentation and concealment of facts regarding permanent partnerships. 
Sec. 19. Requirements as to residence, good moral character, attachment to the principles of the constitution. 
Sec. 20. Application of family unity provisions to permanent partners of certain LIFE Act beneficiaries. 
Sec. 21. Application to Cuban Adjustment Act.  
2.Definitions of permanent partner and permanent partnershipSection 101(a) (8 U.S.C. 1101(a)) is amended— 
(1)in paragraph (15)(K)(ii), by inserting or permanent partnership after marriage; and 
(2)by adding at the end the following: 
 
(52)The term permanent partner means an individual 18 years of age or older who— 
(A)is in a committed, intimate relationship with another individual 18 years of age or older in which both parties intend a lifelong commitment; 
(B)is financially interdependent with that other individual; 
(C)is not married to or in a permanent partnership with anyone other than that other individual; 
(D)is unable to contract with that other individual a marriage cognizable under this Act; and 
(E)is not a first, second, or third degree blood relation of that other individual. 
(53)The term permanent partnership means the relationship that exists between two permanent partners.. 
3.Worldwide level of immigrationSection 201(b)(2)(A)(i) (8 U.S.C. 1151(b)(2)(A)(i)) is amended— 
(1)by inserting permanent partners, after spouses,; 
(2)by inserting or permanent partner after spouse each place it appears; 
(3)by inserting (or, in the case of a permanent partnership, whose permanent partnership was not terminated) after was not legally separated from the citizen; and 
(4)by striking remarries. and inserting remarries or enters a permanent partnership with another person.. 
4.Numerical limitations on individual foreign states 
(a)Per country levelsSection 202(a)(4) (8 U.S.C. 1152(a)(4)) is amended— 
(1)in the heading, by inserting , permanent partners, after spouses; 
(2)in the heading of subparagraph (A), by inserting , permanent partners, after spouses; and 
(3)in the heading of subparagraph (C), by striking and daughters inserting without permanent partners and unmarried daughters without permanent partners. 
(b)Rules for chargeabilitySection 202(b)(2) (8 U.S.C. 1152(b)(2)) is amended— 
(1)by inserting or permanent partner after spouse each place it appears; and 
(2)by inserting or permanent partners after husband and wife. 
5.Allocation of immigrant visas 
(a)Preference allocation for family members of permanent resident aliensSection 203(a)(2) (8 U.S.C. 1153(a)(2)) is amended— 
(1)in the heading— 
(A)by striking and after spouses and inserting , permanent partners,; and 
(B)by inserting without permanent partners after sons and after daughters; 
(2)in subparagraph (A), by inserting , permanent partners, after spouses; and 
(3)in subparagraph (B), by inserting without permanent partners after sons and after daughters. 
(b)Preference allocation for sons and daughters of citizensSection 203(a)(3) (8 U.S.C. 1153(a)(3)) is amended— 
(1)in the heading, by inserting and daughters and sons with permanent partners after daughters; and 
(2)by inserting , or daughters or sons with permanent partners, after daughters. 
(c)Employment creationSection 203(b)(5)(A)(ii) (8 U.S.C. 1153(b)(5)(A)(ii)) is amended by inserting permanent partner, after spouse,. 
(d)Treatment of family membersSection 203(d) (8 U.S.C. 1153(d)) is amended by inserting , permanent partner, after spouse each place it appears. 
6.Procedure for granting immigrant status 
(a)Classification petitionsSection 204(a)(1) (8 U.S.C. 1154(a)(1)) is amended— 
(1)in subparagraph (A)(ii), by inserting or permanent partner after spouse; 
(2)in subparagraph (A)(iii)— 
(A)by inserting or permanent partner after spouse each place it appears; and 
(B)in subclause (I), by inserting or permanent partnership after marriage each place it appears; 
(3)in subparagraph (A)(v)(I), by inserting permanent partner, after is the spouse,; 
(4)in subparagraph (A)(vi)— 
(A)by inserting or termination of the permanent partnership after divorce; and 
(B)by inserting , permanent partner, after spouse; and 
(5)in subparagraph (B)— 
(A)by inserting or permanent partner after spouse each place it appears; 
(B)by inserting or permanent partnership after marriage in clause (ii)(I)(aa) and the first place it appears in clause (ii)(I)(bb); and 
(C)in clause (ii)(II)(aa)(CC)(bbb), by inserting (or the termination of the permanent partnership) after termination of the marriage. 
(b)Immigration fraud preventionSection 204(c) (8 U.S.C. 1154(c)) is amended— 
(1)by inserting or permanent partner after spouse each place it appears; and 
(2)by inserting or permanent partnership after marriage each place it appears. 
7.Annual admission of refugees and admission of emergency situation refugeesSection 207(c) (8 U.S.C. 1157(c)) is amended— 
(1)in paragraph (2)— 
(A)by inserting or permanent partner after spouse each place it appears; and 
(B)by inserting or permanent partner’s after spouse’s; and 
(2)in paragraph (4), by inserting or permanent partner after spouse. 
8.AsylumSection 208(b)(3) (8 U.S.C. 1158(b)(3)) is amended— 
(1)in the heading, by inserting or permanent partner after spouse; and 
(2)in the text, by inserting or permanent partner after spouse. 
9.Adjustment of status of refugeesSection 209(b)(3) (8 U.S.C. 1159(b)(3)) is amended by inserting or permanent partner after spouse. 
10.Inadmissible aliens 
(a)Classes of aliens ineligible for visas or admissionSection 212(a) (8 U.S.C. 1182(a)) is amended— 
(1)in paragraph (3)(D)(iv), by inserting permanent partner, after spouse,; 
(2)in paragraph (4)(C)(i)(I), by inserting , permanent partner, after spouse; 
(3)in paragraph (6)(E)(ii), by inserting permanent partner, after spouse,; and 
(4)in paragraph (9)(B)(v), by inserting , permanent partner, after spouse. 
(b)WaiversSection 212(d) (8 U.S.C. 1182(d)) is amended— 
(1)in paragraph (11), by inserting permanent partner, after spouse,; and 
(2)in paragraph (12), by inserting , permanent partner, after spouse. 
(c)Waivers of inadmissibility on health-related groundsSection 212(g)(1)(A) (8 U.S.C. 1182(g)(1)(A)) is amended by inserting or permanent partner after spouse. 
(d)Waivers of inadmissibility on criminal and related groundsSection 212(h)(1)(B) (8 U.S.C. 1182(h)(1)(B)) is amended by inserting permanent partner, after spouse,. 
(e)Waiver of inadmissibility for misrepresentationSection 212(i)(1) (8 U.S.C. 1182(i)(1)) is amended by inserting permanent partner, after spouse,. 
11.Nonimmigrant status for permanent partners awaiting the availability of an immigrant visaSection 214(r) (8 U.S.C. 1184(r)) is amended— 
(1)in paragraph (1), by inserting or permanent partner after spouse; and 
(2)by inserting or permanent partnership after marriage each place it appears. 
12.Conditional permanent resident status for certain alien spouses, permanent partners, and sons and daughters 
(a)Section heading 
(1)In generalThe heading for section 216 (8 U.S.C. 1186a) is amended by inserting and permanent partners after spouses. 
(2)Clerical amendmentThe table of contents is amended by amending the item relating to section 216 to read as follows: 
 
 
Sec. 216. Conditional permanent resident status for certain alien spouses and permanent partners and sons and daughters.. 
(b)In generalSection 216(a) (8 U.S.C. 1186a(a)) is amended— 
(1)in paragraph (1), by inserting or permanent partner after spouse; 
(2)in paragraph (2)(A), by inserting or permanent partner after spouse; 
(3)in paragraph (2)(B), by inserting permanent partner, after spouse,; and 
(4)in paragraph (2)(C), by inserting permanent partner, after spouse,. 
(c)Termination of status if finding that qualifying marriage improperSection 216(b) of such Act (8 U.S.C. 1186a(b)) is amended— 
(1)in the heading, by inserting or permanent partnership after marriage; 
(2)in paragraph (1)(A), by inserting or permanent partnership after marriage; and 
(3)in paragraph (1)(A)(ii)— 
(A)by inserting or has ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,; and 
(B)by inserting or permanent partner after spouse. 
(d)Requirements of timely petition and interview for removal of conditionSection 216(c) (8 U.S.C. 1186a(c)) is amended— 
(1)in paragraphs (1), (2)(A)(ii), (3)(A)(ii), (3)(C), (4)(B), and (4)(C), by inserting or permanent partner after spouse each place it appears; and 
(2)in paragraph (3)(A), in the matter following clause (ii), and in paragraph (3)(D), (4)(B), and (4)(C), by inserting or permanent partnership after marriage each place it appears. 
(e)Contents of petitionSection 216(d)(1) of such Act (8 U.S.C. 1186a(d)(1)) is amended— 
(1)in the heading of subparagraph (A), by inserting or permanent partnership after marriage; 
(2)in subparagraph (A)(i), by inserting or permanent partnership after marriage; 
(3)in subparagraph (A)(i)(I), by inserting before the comma at the end , or is a permanent partnership recognized under this Act; 
(4)in subparagraph (A)(i)(II)— 
(A)by inserting or has not ceased to satisfy the criteria for being considered a permanent partnership under this Act, after terminated,; and 
(B)by inserting or permanent partner after spouse; 
(5)in subparagraph (A)(ii), by inserting or permanent partner after spouse; and 
(6)in subparagraph (B)(i)— 
(A)by inserting or permanent partnership after marriage; and 
(B)by inserting or permanent partner after spouse. 
(e)DefinitionsSection 216(g) (8 U.S.C. 1186a(g)) is amended— 
(1)in paragraph (1)— 
(A)by inserting or permanent partner after spouse each place it appears; and 
(B)by inserting or permanent partnership after marriage each place it appears; 
(2)in paragraph (2), by inserting or permanent partnership after marriage; 
(3)in paragraph (3), by inserting or permanent partnership after marriage; and 
(4)in paragraph (4)— 
(A)by inserting or permanent partner after spouse each place it appears; and 
(B)by inserting or permanent partnership after marriage. 
13.Conditional permanent resident status for certain alien entrepreneurs, spouses, permanent partners, and children 
(a)Section heading 
(1)In generalThe heading for section 216A (8 U.S.C. 1186b) is amended by inserting or permanent partners after spouses. 
(2)Clerical amendmentThe table of contents is amended by amending the item relating to section 216A to read as follows: 
 
 
Sec. 216. Conditional permanent resident status for certain alien entrepreneurs, spouses or permanent partners, and children.. 
(b)In generalSection 216A(a) (8 U.S.C. 1186b(a)) is amended, in paragraphs (1), (2)(A), (2)(B), and (2)(C), by inserting or permanent partner after spouse each place it appears. 
(c)Termination of status if finding that qualifying entrepreneurship improperSection 216A(b)(1) (8 U.S.C. 1186b(b)(1)) is amended by inserting or permanent partner after spouse in the matter following subparagraph (C). 
(d)Requirements of timely petition and interview for removal of conditionSection 216A(c) (8 U.S.C. 1186b(c)) is amended, in paragraphs (1), (2)(A)(ii), and (3)(C), by inserting or permanent partner after spouse. 
(e)DefinitionsSection 216A(f)(2) (8 U.S.C. 1186b(f)(2)) is amended by inserting or permanent partner after spouse each place it appears. 
14.Deportable aliensSection 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227(a)) is amended— 
(1)in paragraph (1)(D)(i), by inserting or permanent partners after spouses each place it appears; 
(2)in paragraphs (1)(E)(ii), (1)(E)(iii), and (1)(H)(i)(I), by inserting or permanent partner after spouse; 
(3)by adding at the end of paragraph (1) the following new subparagraph: 
 
(I)Permanent Partnership fraudAn alien shall be considered to be deportable as having procured a visa or other documentation by fraud (within the meaning of section 212(a)(6)(C)(i)) and to be in the United States in violation of this Act (within the meaning of subparagraph (B)) if— 
(i)the alien obtains any admission to the United States with an immigrant visa or other documentation procured on the basis of a permanent partnership entered into less than 2 years prior to such admission and which, within 2 years subsequent to such admission, is terminated because the criteria for permanent partnership are no longer fulfilled, unless the alien establishes to the satisfaction of the Secretary of Homeland Security that such permanent partnership was not contracted for the purpose of evading any provisions of the immigration laws; or 
(ii)it appears to the satisfaction of the Secretary of Homeland Security that the alien has failed or refused to fulfill the alien’s permanent partnership which in the opinion of the Secretary of Homeland Security was made for the purpose of procuring the alien’s admission as an immigrant.; and 
(4)in paragraphs (2)(E)(i) and (3)(C)(ii), by inserting or permanent partner after spouse each place it appears. 
15.Removal proceedingsSection 240 (8 U.S.C. 1229a) is amended— 
(1)in the heading of subsection (c)(7)(C)(iv), by inserting permanent partners, after spouses,; and 
(2)in subsection (e)(1), by inserting or permanent partner after spouse. 
16.Cancellation of removal; adjustment of statusSection 240A(b) (8 U.S.C. 1229b(b)) is amended— 
(1)in paragraph (1)(D), by inserting or permanent partner after spouse; 
(2)in the heading for paragraph (2), by inserting , permanent partner, after spouse; and 
(3)in paragraph (2)(A), by inserting , permanent partner, after spouse each place it appears. 
17.Adjustment of status of nonimmigrant to that of person admitted for permanent residence 
(a)Prohibition on adjustment of statusSection 245(d) (8 U.S.C. 1255(d)) is amended by inserting or permanent partnership after marriage. 
(b)Avoiding immigration fraudSection 245(e) (8 U.S.C. 1255(e)) is amended— 
(1)in paragraph (1), by inserting or permanent partnership after marriage; and 
(2)by adding at the end the following new paragraph: 
 
(4)Paragraph (1) and section 204(g) shall not apply with respect to a permanent partnership if the alien establishes by clear and convincing evidence to the satisfaction of the Secretary of Homeland Security that the permanent partnership was entered into in good faith and in accordance with section 101(a)(52) and the permanent partnership was not entered into for the purpose of procuring the alien’s admission as an immigrant and no fee or other consideration was given (other than a fee or other consideration to an attorney for assistance in preparation of a lawful petition) for the filing of a petition under section 204(a) or 214(d) with respect to the alien permanent partner. In accordance with regulations, there shall be only one level of administrative appellate review for each alien under the previous sentence.. 
(c)Adjustment of status for certain aliens paying feeSection 245(i)(1)(B) (8 U.S.C. 1255(i)(1)(B)) is amended by inserting or permanent partner after spouse each place it appears. 
18.Application of criminal penalties to for misrepresentation and concealment of facts regarding permanent partnershipsSection 275(c) (8 U.S.C. 1325(c)) is amended to read as follows: 
 
(c)Any individual who knowingly enters into a marriage or permanent partnership for the purpose of evading any provision of the immigration laws shall be imprisoned for not more than 5 years, or fined not more than $250,000, or both.. 
19.Requirements as to residence, good moral character, attachment to the principles of the constitutionSection 316(b) (8 U.S.C. 1427(b)) is amended by inserting or permanent partner after spouse. 
20.Application of family unity provisions to permanent partners of certain LIFE Act beneficiariesSection 1504 of the LIFE Act (division B of the Miscellaneous Appropriations Act, 2001, as enacted into law by section 1(a)(4) of Public Law 106–554) is amended— 
(1)in the heading, by inserting , permanent partners, after spouses; 
(2)in subsection (a), by inserting , permanent partner, after spouse; and 
(3)in each of subsections (b) and (c)— 
(A)in the subsection headings, by inserting , permanent partners, after spouses; and 
(B)by inserting , permanent partner, after spouse each place it appears. 
21.Application to Cuban Adjustment Act 
(a)In generalThe first section of Public Law 89–732 (November 2, 1966; 8 U.S.C. 1255 note) is amended— 
(1)in the next to last sentence, by inserting , permanent partner, after spouse the first two places it appears; and 
(2)in the last sentence, by inserting , permanent partners, after spouses. 
(b)Conforming amendments 
(1)Section 101(a)(15)(D) (8 U.S.C. 1101(a)(51)(D)) is amended by striking or spouse and inserting , spouse, or permanent partner. 
(2)Section 1506(c)(2)(A)(i)(IV) of the Violence Against Women Act of 2000 (8 U.S.C. 1229a note; division B of Public Law 106–386) is amended by striking or spouse and inserting , spouse, or permanent partner. 
 
